                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

             GaDo, Inc.,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                    3:18cv258
                                      )
                 vs.                  )
                                      )
          Chrisoula Miller,           )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 5, 2018 Order.

                                               November 5, 2018
